PER CURIAM:
Wenley McClaren petitions for writ of mandamus, alleging the district court has unduly delayed acting on his Motion for Reduction of Sentence. He seeks an order from this court directing the district court to act. Because the district court has recently decided McClaren’s motion, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.